 


114 HR 3407 IH: To amend the Internal Revenue Code of 1986 to remove the deduction for charitable contributions from the overall limitation on itemized deductions.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3407 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Sensenbrenner (for himself, Mr. Harper, and Mr. Jones) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to remove the deduction for charitable contributions from the overall limitation on itemized deductions. 
 
 
1.Charitable deduction exception to overall limitation on itemized deductions
(a)In generalSubsection (c) of section 68 of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , and, and by adding at the end the following:  (4)the deduction under section 170 (relating to charitable, etc., contributions and gifts)..
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.  